MEMORANDUM **
We have reviewed the response to the court’s February 28, 2007 order to show cause and respondent’s motion to dismiss in part and for summary disposition in part.
With respect to petitioners Federico Palacios Garcia, A79-517-732, and Heladia Celia Garcia Juarez, A79-517-733, we conclude that petitioners have failed to raise a colorable constitutional or legal claim to invoke our jurisdiction over this petition for review. Accordingly, respondent’s motion to dismiss this petition for review for lack of jurisdiction as to petitioners Federico Palacios Garcia, and Heladia Celia Garcia Juarez, is granted. See 8 U.S.C. § 1252(a)(2)(B)(i); Romero-Torres v. Ashcroft, 327 F.3d 887, 892 (9th Cir.2003); Montero-Martinez v. Ashcroft, 277 F.3d 1137, 1144 (9th Cir.2002).
Additionally, with respect to the motion for summary disposition as to the remaining petitioners: Ana Isabel Palacios Garcia, A79-517-734; Eduardo Palacios Garcia, A79-517-735; and Araceli Palacios Garcia, A79-517-736, a review of the administrative record demonstrates that petitioners have presented no evidence that they have a qualifying relative as defined in 8 U.S.C. § 1229b(b)(l)(D). See Molina-*523Estrada v. INS, 293 F.3d 1089, 1093-94 (9th Cir.2002). The BIA therefore correctly concluded, as a matter of law, that these three petitioners were ineligible for cancellation of removal. Accordingly, respondent’s motion for summary denial is granted because the questions raised by this petition for review as to these three petitioners are so insubstantial as not to require further argument. See United States v. Hooton, 693 F.2d 857, 858 (9th Cir.1982) (per curiam).
All other pending motions are denied as moot. The temporary stay of removal and voluntary departure confirmed by Ninth Circuit General Order 6.4(c) and Desta v. Ashcroft, 365 F.3d 741 (9th Cir.2004), shall continue in effect until issuance of the mandate.
PETITION FOR REVIEW DENIED in part; DISMISSED in part.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.